internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-113890-01 date date legend taxpayer company x company y p dear this is in response to your authorized representatives’ submission of date and subsequent submissions requesting rulings that certain extended service contracts sold by taxpayer are insurance contracts for federal_income_tax purposes taxpayer is an insurance_company for federal_income_tax purposes and taxpayer will be entitled to deduct as reinsurance premiums amounts paid to an unaffiliated insurance_company in connection with the transactions described below facts taxpayer is a wholly-owned subsidiary of company x company x is a wholly-owned subsidiary of company y company y is a wholly-owned subsidiary of p p files a consolidated federal_income_tax return as the common parent of an affiliated_group_of_corporations that includes taxpayer and company x p files its federal_income_tax return using the accrual_method of accounting on a calendar_year basis taxpayer will issue and administer extended service contracts esc s to the purchasers of certain durable goods these goods include automobiles and the plumbing electrical and heating systems in manufactured housing escs will provide the purchaser with protection against economic loss resulting from the durable good’s mechanical breakdown so long as the loss is not covered by the manufacturer's warranty for the durable good the entire business of taxpayer will consist of the issuance and administration of escs escs will be structured in three forms taxpayer as the administrator and obligor taxpayer obligor contracts taxpayer as administrator and a participating dealer as the obligor dealer obligor contracts and taxpayer as administrator and an independent insurance_company as the obligor insurance_company obligor contracts under insurance_company obligor contracts and dealer obligor contracts taxpayer’s only role is as administrator under the contracts the taxpayer represents that the predominant source of revenue collected by taxpayer will be derived from the issuance of taxpayer obligor contracts no more than five percent of the premiums from taxpayer obligor contracts will be attributable to any preventive maintenance the obligor under an esc will be liable for specific costs of repair to covered goods most repairs are performed by the retail dealer that sold the durable good taxpayer does not perform any repairs the majority of escs will be sold to customers by independent dealers that have entered into dealer agreements with taxpayer these dealers will sell escs to the consumer for a negotiated price the dealer then remits to taxpayer a fixed amount per contract sold and the dealer retains the balance as compensation_for the sale taxpayer will provide administrative services under the escs taxpayer will charge an administrative fee to the dealer or insurance_company under dealer obligor contracts and insurance_company obligor contracts taxpayer will contract with various third party administrators to perform some or all of the necessary administrative functions such as claims processing and contract administration taxpayer will also purchase certain services from its affiliates these services will include data processing sales accounting and legal services under dealer obligor contracts and insurance_company obligor contracts taxpayer is not liable for any covered cost of repairs to comply with certain states’ requirements taxpayer will purchase indemnity insurance eg reimbursement insurance surety insurance etc from unaffiliated licensed insurance_companies to cover taxpayer’s obligations under the taxpayer obligor contracts under these contracts the third-party insurers agree to indemnify taxpayer for some of the cost of claims made under the taxpayer obligor contracts notwithstanding these contracts with third-party insurers taxpayer will remain directly liable to the purchasers of the taxpayer obligor contracts law and analysis sec_831 of the internal_revenue_code provides that taxes as computed in sec_11 will be imposed on the taxable_income of each insurance_company other than a life_insurance_company sec_1_831-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 of the code the term_insurance companies means only those companies that qualify as insurance_companies under the definition in former sec_1_801-1 now sec_1_801-3 of the regulations sec_1_801-3 of the regulations provides that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 further provides that though the company's name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that taxpayer was not recognized as an insurance_company for state law purposes neither the code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involv ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 as modified by revrul_2001_31 i r b while parent_corporation purchased a group-term_life_insurance from its wholly owned insurance subsidiary this did not cause the arrangement to be self-insurance because the economic risk of loss was not that of parent if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite based on the information submitted we conclude that for federal tax purposes the taxpayer obligor contracts are insurance contracts not prepaid service contracts unlike prepaid service contracts the taxpayer obligor contracts are aleatory contracts under which taxpayer for a fixed price is obligated to indemnify the contract holder for economic loss not covered by the manufacturer’s warranty arising from the mechanical breakdown of and repair expense to a durable good thus the taxpayer obligor contracts are not prepaid service contracts because taxpayer’s liability is limited to indemnifying the taxpayer obligor contract holder for losses in the event a mechanical breakdown occurs taxpayer will not provide any repair services itself no more than five percent of the premiums from taxpayer obligor contracts will be attributable to any preventive maintenance provided by another entity and taxpayer will not provide for any reimbursement for any obligations that are properly the obligations either of dealers or independent insurance_companies in addition by accepting a large number of risks taxpayer has distributed the risk of loss under the taxpayer obligor contracts so as to make the average loss more predictable based on taxpayer's representations we find taxpayer's primary and predominant business activity is the issuing of taxpayer obligor contracts which we have just concluded are insurance contracts for federal tax purposes thus under sec_1_801-3 of the regulations taxpayer qualifies as an insurance_company for purposes of sec_831 of the code insurance_companies subject_to tax under sec_831 of the code are required to determine gross_income under sec_832 sec_832 provides that one of the items taken into account is the combined gross amount earned during the taxable_year from investment_income and from underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners sec_832 defines underwriting_income as premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that premiums earned on insurance contracts during the taxable_year is the amount generally computed as follows from the amount of gross premiums written on insurance contracts during the taxable_year deduct return_premiums and premiums_paid for reinsurance and to the amount determine in add of the unearned premiums on outstanding business at the end of the preceding_taxable_year and deduct of the unearned premiums on outstanding business at the end of the taxable_year conclusion sec_1 the taxpayer obligor contracts are insurance contracts for federal tax purposes taxpayer will be an insurance_company within the meaning of sec_831 and the regulations thereunder so long as its primary and predominant business consists the issuing of taxpayer obligor contracts taxpayer is entitled to deduct premiums_paid to third-party insurance_companies under the provisions of sec_832 of the code with respect to taxpayer obligor contracts whereby the third-party insurance_company indemnifies taxpayer against losses under the provisions of sec_832 of the code caveats except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed concerning whether dealer obligor contracts or insurance_company obligor contracts are insurance contracts for federal tax purposes no ruling has been requested and no opinion is expressed concerning whether taxpayer’s gross premiums written include the entire amount the purchasers of the taxpayer obligor contracts pay to the participating dealers for their contracts no ruling has been requested and no opinion is expressed concerning what amount if any paid_by the purchasers of the taxpayer obligor contracts and retained by the participating dealers is deductible as a commission expense by taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to any income_tax return to which it is relevant sincerely acting associate chief_counsel financial institutions and products by donald j drees jr senior technician reviewer branch
